[Cite as In re Olmstead, 2017-Ohio-8291.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

IN RE: BRANDON OLMSTEAD                           JUDGES:
                                                  Hon. Patricia A. Delaney, P.J.
                                                  Hon. William B. Hoffman, J.
                                                  Hon. Earle E. Wise, Jr., J.

                                                  Case No. 17-COA-036


                                                  OPINION




CHARACTER OF PROCEEDING:                      Writ of Habeas Corpus


JUDGMENT:                                     Dismissed

DATE OF JUDGMENT ENTRY:                        October 23, 2017

APPEARANCES:

For Petitioner                                For Respondent

ANDREW S. WICK                                 NO APPEARANCE
23 East High Street
Mount Gilead, Ohio 43338
Ashland County, 17-COA-036                                                                2

Hoffman, J.

       {¶1}   Petitioner, Brandon Olmstead, has filed a petition for writ of habeas corpus

claiming Petitioner being held without bail is unreasonable.

       {¶2}   The caption of the petition is “In re: Brandon Olmstead.” Petitioner has not

named a respondent in the petition. A writ of habeas corpus will only lie against the

individual who is directly responsible for keeping the petitioner in custody. See also

Jackson v. State, 8th Dist. Cuyahoga App. No. 81007, 2002 WL 737495, (April 19, 2002)

(dismissal of petition for writ of habeas corpus appropriate when petitioner named the

state rather than the sheriff—his custodian as the respondent).

       {¶3}   Further, Petitioner has failed to attach any commitment papers as required.

Revised Code 2725.04(D) provides, “(D) A copy of the commitment or cause of detention

of such person shall be exhibited, if it can be procured without impairing the efficiency of

the remedy; or, if the imprisonment or detention is without legal authority, such fact must

appear.”

       {¶4}   A “[h]abeas corpus petitioner's failure to attach pertinent commitment

papers to his petition rendered petition fatally defective, and petitioner's subsequent

attachment of commitment papers to his post-judgment motion did not cure the defect.”

Boyd v. Money, 82 Ohio St.3d 388, 1998 -Ohio- 221, 696 N.E.2d 568.

       {¶5}   In the instant case, petitioner avers his bond was revoked. The judgment

entry revoking the bond would be essential to understanding this petition as would any

orders of detention if separate from the bond revocation judgment entry.
Ashland County, 17-COA-036                                                         3


      {¶6}   Because Petitioner has not named a respondent and because Petitioner

has failed to attach all necessary commitment papers, the petition is dismissed.




By: Hoffman, J.

Delaney, P.J. and

Wise, Earle, J. concur
Ashland County, 17-COA-036   4